Title: Sarah Read to Benjamin and Deborah Franklin: Release, 10 April 1734
From: Read, Sarah
To: Franklin, Benjamin,Franklin, Deborah



[April 10, 1734]
This Indenture made the Tenth day of April in the Seventh Year of the Reign of our Sovereign Lord George the Second by the Grace of God of Great Britain France and Ireland King Defender of the Faith &c Annoque Domini One thousand Seven hundred and Thirty Four between Sarah Read of the City of Philadelphia Widow of the one part and Benjamin Franklyn of the same Place Printer and Deborah his Wife which said Deborah is one of the Daughters of the said Sarah Read of the other part Witnesseth That the said Sarah Read for and in Consideration of the Natural Love and Affection which she hath and beareth unto the said Deborah Franklyn and for her better Preferment and Advancement in the World and also in Consideration of Five Shillings to her the said Sarah Read in hand Paid by the said Benjamin Franklyn at or before the Sealing or delivery of these Presents the Receipt whereof She doth hereby Acknowledge hath Given Granted Aliened Enfeoffed and Confirmed and by these Presents doth Give Grant Alien Enfeoff and Confirm unto the said Benjamin Franklyn and Deborah his Wife in their Actual Possession now being by Virture of a Bargain and Sale to them thereof made for one whole Year by Indenture bearing date the day next before the day of the date of these Presents and by Force of the Statute made for transferring Uses into Possession and to their Heirs and Assigns One full Equal and undivided half part the whole in two equal parts to be divided of all that Messuage or Tenement and Lott of Land thereto belonging Scituate on the South side of High Street in the City of Philadelphia aforesaid Containing in breadth Sixteen Foot and a half and in Length Three hundred and Six Feet bounded Northward with the said High Street Eastward with a Lott late of William Boulding deceased Southward with the Ends of Chesnutt Street Lotts and Westward with a Messuage and Lott now or late of the said Sarah Read Together with all and Singular the Buildings Improvements Rights Members Hereditaments and Appurtenances whatsoever thereunto belonging and the Revertion and Revertions Remainder and Remainders Rents Issues and Profits thereof and all the Estate Right Title Interest Property Claim and demand whatsoever of her the said Sarah Read of in and to the same to have and to hold the said One full Equal and undivided half part the whole in two Equal parts to be divided of the said Messuage or Tenement Lott of Land and Premisses hereby granted or mentioned to be granted with their and every of their Appurtenances unto the said Benjamin Franklyn and Deborah his Wife their Heirs and Assigns for Ever To the only proper Use and Behoof of the said Benjamin Franklyn and Deborah his Wife their Heirs and Assigns for Ever And the said Sarah Read doth for herself her Heirs Executors and Administrators Covenant Promise and Grant to and with the said Benjamin Franklyn and Deborah his Wife their Heirs and Assigns That the said Benjamin Franklyn and Deborah his Wife their Heirs and Assigns shall and lawfully may from time to time and at all times hereafter Peaceably and Quietly have hold Use Occupy Possess and Enjoy the said Moiety or half part of the said Messuage or Tenement Lott and Premisses with the Appurtenances hereby granted without any Lett Suit Trouble Hindrance or Interruption whatsoever of her the said Sarah Read her Heirs Executors or Administrators or any Person or Persons claiming or to claim by from or under her And that She the said Sarah Read her Heirs Executors or Administrators Shall and will at any time or times hereafter upon the Request and at the Costs and Charges in the Law of the said Benjamin Franklyn and Deborah his Wife their Heirs or Assigns make do and Execute or cause to be made done and Executed all and every such further or other lawful Act or Acts Deed or Deeds Conveyances and Assurances in the Law for the further better more Perfect and absolute Granting Releasing and confirming the said Moiety or half part of the said Messuage or Tenement and Lott of Land and Premisses herein granted with the Appurtenances unto the said Benjamin Franklyn and Deborah his Wife their Heirs and Assigns for Ever as by the said Benjamin Franklyn and Deborah his Wife their Heirs or Assigns or his or their Counsil learned in the Law shall be devised or advised and required In Witness whereof the parties to these Presents have hereunto sett their Hands and Seals the day and Year first above written.
Sarah Read [Seal]
  Sealed and Delivered in the Presence of Us  John Jones junr  Thos. Hopkinson 1734


Endorsed: Deed of Gift from Sarah Read to Benjamin Franklyn and his Wife of ½ a Messuage &c. in High Street
Dat 10 Apl 1734

  
Also Endorsed: Memorandum the 14th Day of February Ao. Di. 1757 Before me Charles Brockden One of the Justices of the Peace &c. personally appeared Sarah Read within named [and did Acknowledge] the within written Indenture to be her Deed and desired that the Same may be Recorded as her Act In Witness whereof I have hereunto Set my Hand and Seal the Day and Year aforesaid.
C. Brockden [Seal]


RECORDED in the Office for Recording of Deeds for the City and County of Philadelphia in Book H vol. 7. p. 433 &c. the 21st of February Ao. Di. 1757, As Witnesseth my Hand and Seal of my Office.
C. Brockden Recr.
Acd. 14 Feb. 57 C B

